Title: To Thomas Jefferson from James Madison, 4 January 1800
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Richmond Jany. 4. 1800

My last covered a copy of the Report on the Resolutions of last year. I now inclose a copy of certain resolutions moved by Mr. Giles, to which he means to add an instruction on the subject of the intercource law which has been so injurious to the price of our Tobo. It is not improbable that the Resolutions when taken up, may undergo some mollifications in the spirit & air of them. The Report has been under debate for two days. The attacks on it have turned chiefly on an alledged inconsistency between the comment now made, and the arguments of the last Session; and on the right of the Legislature to interfere in any manner with denunciations of the measures of the Genl. Govt. The first attack has been parried by an amendment admitting that different constructions may have been entertained of the term “States” as “parties” &c but that the sense relied on in the report must be concurred in by all. It is in fact concurred in by both parties. On examination of the debates of the last Session, it appears that both were equally inaccurate & inconsistent in the grounds formerly taken by them. The attack on the right of the Legislature to interfere by declarations of opinion will form a material point in the discussion. It is not yet known how far the opposition to the Report will be carried into detail. The part relating to the Common law it is said will certainly be combated. You will perceive from this view of the matter, that it is not possible to guess how long, we shall be employed on it. There will in the event be a Considerable majority for the Report in the House of Delegates, and a pretty sure one in the Senate.—Can you send me a copy of Priestly’s letters last published. Adieu.

Js. M. Jr

